DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-16 is/are pending.  Claim(s) 9 and 13-16 is/are withdrawn.  
Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes all arguments are directed to Species specifically
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2021.

Applicant's election with traverse of the following Species: compound 22, bileaflet, polycarbonate urethane base polymer, and dip coating processing, in the reply filed on 3/16/2021 is acknowledged.  The traversal is on the ground(s) that a reasonable number of species may be claimed when a genus is allowable.  This is not found persuasive because no genus representing all possible compounds has been claimed or found allowable at this time and Applicant has not indicated that all Species are considered functional alternatives for one another and there is a significant search burden when searching all possible compounds claimed (currently 25).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/16/2021.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “a polyurethane or polyolefin”, which should be “a polyurethane or a polyolefin”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a leaflet assembly”.  It is unclear if this feature is the same or different than that introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the leaflet assembly”. 
Claim 2 recites “one or more leaflets”.  It is unclear if this feature is the same or different that the “at least one leaflet” introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the at least one leaflet”. 
Claim 2
Claim 3 recites “a surface”.  It is unclear if this is the same feature introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the surface” of claim 1. 
Claim 3 recites “a base polymer”.  It is unclear if this is the same feature introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the base polymer”. 
Claim 3 recites “an oligofluorinated additive”.  It is unclear if this is the same feature introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the oligofluorinated additive”. 
Claims 5-6 each recites “the surface”.  It is unclear which instance this recitation refers back to, that in claim 1 or claim 3. 
Claims 6 and 10 each recites “the oligofluorinated additive”.  It is unclear which instance this recitation refers back to, that in claim 1 or claim 3.
Claims 7-8 each recite “the base polymer”.  It is unclear which instance this recitation refers back to, that in claim 1 or claim 3. 
Claim 8 recites “a polyurethane”.  It is unclear if this is the same or different than the polyurethane introduced in claim 7. 
Claim 12 recites “a stent”.  It is unclear if this is the same stent as in claim 2 or a different stent.  
Claim 12 recites “a stent”.  It is unclear if this feature is the “support element” of claim 1 or a separate support feature. 
Claim 12
Claim(s) 4 is rejected as dependent from a rejected claim. 
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the features of claim 3 are recited in claim 1.  Therefore, claim 3 does not further limit the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill, et al (Hill) (US 2006/0190074 A1).
Regarding Claims 1-3 and 7-8, Hill teaches a prosthetic valve (e.g. abstract) that can take a first form wherein the valve is open and a second form wherein the valve is closed (e.g. [0018]), 
the valve comprising a leaflet assembly (e.g. Figure 1B, below, as shown, ring #140) having at least one leaflet attached to a supporting element (portion #102 of leaflet assembly), 
the leaflet having a free margin (e.g. [0018], leaflet edge at #120) that can move between a first position wherein the valve takes the first form and a second position wherein the valve takes the second form (e.g. [0018]), 
wherein the prosthetic valve, or a portion thereof, has a surface (the valve inherently has a surface) comprising a base polymer (e.g. [0027], polycarbonate urethane) and an oligofluorinated additive (e.g. [0027], fluro-polymer(s)). 

Regarding Claim 4, the valve is a bileaflet (e.g. Figure 1D). 
Regarding Claim 11, the valve has reduced thrombogenecity (e.g. [0077]). 
Regarding Claim 12, the device is a valve within an expandable stent (e.g. Figures 1A-D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 5-6 and 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over by Hill, et al (Hill) (US 2006/0190074 A1) as discussed supra, and further in view of Mullick, et al (Mullick) (US 2011/0207893).
Regarding Claim 10, Hill discloses the invention substantially as claimed but fails to teach the additive is specifically compound 22. 
Mullick teaches claimed compound 22 (e.g. Figure 1k) used for heart valves (e.g. [0079]) of polycarbonate urethane (e.g. 0016]).
Mullick and Hill are concerned with the same field of endeavor as the claimed invention, namely heart valves having polycarbonate urethane base polymer with a oligofluorinated additive. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill such that the leaflets of polycarbonate urethane have the specific composition of polycarbonate urethane and additive of claimed compound claim 22 as taught by Mullick as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  

Regarding Claim 5, the combination of Hill and Mullick discloses the invention substantially as claimed but fails to teach the surface thickness is 1-100 microns. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hill and Mullick such that the surface thickness is 1-100 microns as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art 

Regarding Claim 6, the surface concentration of the oligofluorinated additive is 0.05% to 15% (w/w) (e.g. Mullick, [0072]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/5/2021